WALLACE, J.,
Concurring specially.
I concur fully in the court’s opinion. I write separately to note that the eighteen-year sentences that the postconviction court imposed on Mr. Durbrow for the two counts of lewd and lascivious act and one count of procuring a person under sixteen for prostitution exceeded the statutory maximum. These offenses were second-degree felonies punishable by no more than fifteen years’ imprisonment. See §§ 775.082(3)(c), 796.03, 800.04(2), Fla. *820Stat. (1997). However, Mr. Durbrow did not raise this issue in his 3.800(b)(2) motion. On remand, the postconviction court and counsel should take note of the maximum sentences permitted under the pertinent statutes before proceeding with the resentencing of Mr. Durbrow.